Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 20, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 3, 8-9 and 13-23 drawn to an invention nonelected without traverse in the reply filed on February 25, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action

Claim Objections
Claim 7 has been objected to because of minor informalities.
The objection of claim 7 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 1-2, 4-7, 10 and 12 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-2, 4-7, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
I.	Claims 1-2 and 4-7 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178590 (‘590) in view of Augustynski et al. (“Electrochemical Reduction of CO2 at Metallic Electrodes,” Studies in Surface Science and Catalysis (1998 Jan 1), Vol. 114, pp. 107-116). 
	Regarding claim 1, WO ‘590 teaches a method for the electrolytic reduction of CO2, the method comprising: 
• providing an electrolytic cell comprising at least one reaction chamber comprising at least one anode and at least one cathode (= the electrochemical cell may be an undivided single cell, or the cathode and anode may be placed different compartments) [lines 521-522], wherein the at least one cathode comprises at least one catalyst surface comprising at least one transition metal oxide (= the catalytic cathode can comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in 
every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or mixtures of metallic oxides with aforementioned metals) [lines 324-328]; 
• placing at least one electrolyte solution between the at least one anode and the at least one cathode (= the electrochemical cell comprises the catalytic cathode of the invention 

and an anode) [lines 515-516], so that the at least one anode and the at least one cathode come into contact with the electrolyte solution (= the electrochemical cell may be an undivided single cell, or the cathode and anode may be placed different compartments) [lines 521-522]; 
• providing said CO2 in the electrolyte solution (= carbon dioxide dissolved in the electrolyte containing ionic liquid, water and eventual additives) [lines 357-358]; and 
• applying electrical potential to the electrolytic cell (= applying a potential more positive then the reduction potential of the compounds to be produced at the cathode) [lines 352-353]; 
whereby said CO2 undergoes at least one reduction reaction at the cathode to provide methanol or formic acid (= the liquid products resulting from the process are C1-C10- alcohols and ketones up to four carbon atoms, such as methanol) [lines 359-361].
The method of WO ‘590 differs from the instant invention because WO ‘590 does not disclose wherein the at least one transition metal oxide is selected from the group consisting of HfO2, OsO2, RhO2, CrO2, NbO2, MnO2, ZrO2, and VO2.
WO ‘590 teaches that the catalytic cathode can comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or 
mixtures of metallic oxides with aforementioned metals) [lines 324-328].
Like WO ‘590, Augustynski teaches the electrochemical reduction of carbon dioxide (page 107, Title). Experiments performed using Cu electrodes modified with attached oxide 

(Cr2O3, ZrO2) particles showed a dramatic change in the distribution of the CO2 reduction products [23] (page 111, lines 17-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transition metal oxide described by WO ‘590 with wherein the at least one transition metal oxide is selected from the group consisting of HfO2, OsO2, RhO2, CrO2, NbO2, MnO2, ZrO2, and VO2 because ZrO2 is a metal oxide which shows a dramatic change in the distribution of the CO2 reduction products.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 2, WO ‘590 teaches wherein the at least one transition metal oxide is selected from the group consisting of HfO2, NbO2, and ZrO2 (= the catalytic cathode cam comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or mixtures of metallic oxides with aforementioned metals) [lines 324-328].
	Augustynski teaches wherein the at least one transition metal oxide is selected from the 

group consisting of HfO2, NbO2, and ZrO2 (= ZrO2) [page 111, lines 17-19].
Regarding claim 4, WO ‘590 teaches wherein the catalyst surface comprises two or more transition metal oxides (= the catalytic cathode cam comprise C, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Mo, Ru, Rh, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Ir, Pt, Au, Al, Si, Ti, Bi or their mixtures in every proportions, or alloys, in particular copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel, zinc-nickel alloy several types of stainless steel, or by their oxides, mixtures of their oxides, or mixtures of metallic oxides with aforementioned metals) [lines 324-328].
Regarding claim 5, WO ‘590 teaches wherein the method is carried out at a temperature in the range of about 0°C to about 50°C (= the range from room temperature up to 100oC) [lines 91-92].
	Regarding claim 6, WO ‘590 teaches that the method is carried out at ambient pressure (= pressures between atmospheric pressure and 100 bar) [line 323].
	Regarding claim 7, WO ‘590 teaches that the method is carried out at a pressure in the range of about 1 atmosphere to about 30 atmospheres (= pressures between atmospheric pressure and 100 bar) [line 323].

II.	Claim 10 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178590 (‘590) in view of Augustynski et al. (“Electrochemical Reduction of CO2 at Metallic Electrodes,” Studies in Surface Science and Catalysis (1998 Jan 1), Vol. 114, pp. 107-116) as applied to claims 1-2 and 4-7 above, and further in view of Co et al. (US Patent Application 
Publication No. 2018/0057950 A1).

	WO ‘590 and Augustynski are as applied above and incorporated herein.
	Regarding claim 10, the method of WO ‘590 differs from the instant invention because WO ‘590 does not disclose wherein the applied electrical potential is less than about -0.5 V using a reversible hydrogen electrode (RHE) as a reference.  
	WO ‘590 teaches that by selecting the composition of the catalytic cathode and controlling the applied current/potential, temperature and pressure it is possible to obtain selectivities for alcohols and ketones in particular for their individual components higher than 80%, as for example for ethanol and acetone (lines 368-371).
An electrolysis was carried out potentiostatically at -0.8V vs. SHE (lines 572-573).
	Like WO ‘590, Co teaches the electrochemical reduction of carbon dioxide.
Disclosed are methods for electrochemically reducing carbon dioxide to provide one or more products (e.g., fuels and/or industrial chemicals). Methods for electrochemically reducing carbon dioxide to provide a product can comprise contacting the carbon dioxide with an electroreduction catalyst in an electrochemical cell, and applying a potential to the electrochemical cell to form the product. The applied potential can be from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs.  a reversible hydrogen electrode (page 1, [0004]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applied electrical potential described by WO ‘590 with wherein the applied electrical potential is less than about -0.5 V using a reversible hydrogen electrode (RHE) as a reference because considering that WO ‘590 is silent as to the specific electrode potential, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the electrode potential through 

routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Furthermore, Co teaches that electrochemically reducing CO2 at an applied potential from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs. a reversible hydrogen electrode forms a product. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 12, the method of WO ‘590 differs from the instant invention because 
WO ‘590 does not disclose wherein the applied electrical potential is in the range of about -0.4 V to about -0.1 V.
WO ‘590 teaches that by selecting the composition of the catalytic cathode and controlling the applied current/potential, temperature and pressure it is possible to obtain 

selectivities for alcohols and ketones in particular for their individual components higher than 80%, as for example for ethanol and acetone (lines 368-371).
An electrolysis was carried out potentiostatically at -0.8V vs. SHE (lines 572-573).
	Like WO ‘590, Co teaches the electrochemical reduction of carbon dioxide.
Disclosed are methods for electrochemically reducing carbon dioxide to provide one or more products (e.g., fuels and/or industrial chemicals). Methods for electrochemically reducing carbon dioxide to provide a product can comprise contacting the carbon dioxide with an electroreduction catalyst in an electrochemical cell, and applying a potential to the electrochemical cell to form the product. The applied potential can be from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs.  a reversible hydrogen electrode (page 1, [0004]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applied electrical potential described by WO ‘590 with wherein the applied electrical potential is in the range of about -0.4 V to about -0.1 V because considering that WO ‘590 is silent as to the specificapplied electrical potential which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the applied electrical potential through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

	Furthermore, Co teaches that electrochemically reducing CO2 at an applied potential from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs. a reversible hydrogen electrode forms a product. 
	An applied potential from -0.10 V to -1.8 V (e.g., from -0.15 V to -1.8 V, or from -0.25 V to -1.6 V) vs. a reversible hydrogen electrode electrochemically reduces CO2 to form a product.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.  The standing prior art has been maintained for the following reasons:
	• Applicant states that there is nothing in ‘590 that would teach the skilled person how to produce methanol and/or formic acid, which are the specified products of the present claimed process.
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary 

skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that it would therefore require undue experimentation to identify suitable compositions for practicing the claimed invention, which indicates that the claimed invention is non-obvious.
	• Applicant states that the only exemplified disclosure of ‘590 are the mentioned Cu-Zn 
catalysts, which in fact are mentioned in ‘590 immediately after the above citation, see lines 
330-331: “Copper-zinc alloys, zinc alloys, nickel alloys, copper-nickel alloys are specially preferred.”
	In response, all disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); 
In re Kohler, 177 USPQ 399.

	• Applicant states that the catalysts and systems disclosed in ‘590 lead to the production 

of either ethanol and acetone, or syngas.
	In response, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant states that the present claims are limited to specific metal oxide catalysts for the electrolytic production of methanol and/or formic acid by reduction of carbon dioxide. The detailed and comprehensive examples on the application illustrate the usefulness of the specified catalysts and show that methanol and formic acid can be obtained as products. The application further 
describes how parameters and conditions can be adjusted and optimised to increase product specificity.
• Applicant states that Augustynski et al. disclose an electrochemical reduction of CO2 at metallic electrodes. Importantly, however, the disclosure of Augustynski concerns different reduction reactions, which lead to different products, than those produced by the present claimed method, namely methane, ethylene or ethanol. This is in contrast to the present invention, that produces methanol and/or formic acid. 
	In response, WO ‘590 teaches that the catalytic cathode can comprise oxides of Mn, Zr, Nb, Rh, Hf (lines 324-328) where Augustynski teaches ZrO2 as a cathode material for CO2 reduction (page 111, lines 17-19), and as evidenced by Finke et al. (US Patent Application Publication No. 2018/0087164), CrO2, HfO2, MnO2, OsO2, VO2 and ZrO2 are heterogeneous electrocatalysts for the electrochemical carbon dioxide reduction reaction (pages 1-2, [0006]).

	The reasons or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant (MPEP § 2144).

• Augustynski et al. use copper metal cathodes (“high purity metal rods”). In some cases they use “oxide-modified Cu electrodes” prepared by attaching Cr2O3 and ZrO2 powders to the copper surface, by means of PVDF and annealing at 250 oC. This, however, leads to the same 
products, which are different from the products formed in the present invention. Thus, it is 
apparent that Augustynski et al. disclose an inherently different process than that of the presently claimed invention.
• Applicant states that thus, the investigations reported in the article support Applicant’s arguments that prior art disclosing production of methane or CO on some specific type of catalysts is not inherently disclosing or suggesting production of methanol and formic acid, on other catalysts.
	In response, WO ‘590 teaches that the catalytic cathode can comprise oxides of Mn, Zr, Nb, Rh, Hf (lines 324-328) where Augustynski teaches ZrO2 as a cathode material for CO2 reduction (page 111, lines 17-19), and as evidenced by Finke et al. (US Patent Application Publication No. 2018/0087164), CrO2, HfO2, MnO2, OsO2, VO2 and ZrO2 are heterogeneous electrocatalysts for the electrochemical carbon dioxide reduction reaction (pages 1-2, [0006]).
A process yielding an unobvious product may nonetheless be obvious where Applicant 

claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

	• Applicant states that thus, Co does not disclose use of metal oxide as catalyst and does not disclose reduction of CO2 for the production of methanol or formic acid. Hence, Co does not provide the missing elements from WO 2016/178590 or Augustynski et al., discussed above.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 30, 2022